Citation Nr: 1527059	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  10-35 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a respiratory disorder to include bronchiolitis obliterans with organizing pneumonia (BOOP) and chronic obstructive pulmonary disease (COPD), to include due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  

Review of the documents in the Veteran's Virtual VA electronic claims file reveals documents that are either irrelevant or duplicative of those in the paper claims file.  Review of the Veterans Benefits Management System (VBMS) paperless claims processing system reveals a May 2015 statement by the Veteran's representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2002, VA was informed that the Veteran had been receiving Social Security disability benefits since May 2002.  Because such records may be pertinent to the claim on appeal, the medical records utilized by the Social Security Administration should be obtained and associated with the claims file.  Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed.Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records related to any claim by the Veteran for disability benefits from the Social Security Administration and associate them with the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Upon completion of the above requested development and any additional development deemed appropriate, including a VA examination if the evidence reveals a link between the Veteran's active duty service and any diagnosed respiratory disorder, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

